          Case 6:19-cv-00562-ADA Document 6 Filed 10/22/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 WIRELESS COMMUNICATIONS MOBILE §
 LLC,                                           §
                                                §
       Plaintiff,                               § CIVIL ACTION NO. 6:19-cv-562
                                                §
 v.                                             § JURY TRIAL DEMANDED
                                                §
 Monitronics International, Inc. d.b.a. Brink’s §
 Home Security TM,                              §
                                                §
       Defendants.                              §
                                                §
                                                §


UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
       Plaintiff Wireless Communications Mobile LLC (“Plaintiff” or “WCM”) files this

Unopposed Motion for Extension of Time to Respond to Complaint and respectfully shows the

following:

       Plaintiff filed its Complaint on October 1, 2019 (Dkt. No. 1) and served Defendants

Monitronics International, Inc. d.b.a. Brink’s Home Security TM (“Defendants” or “Monitronics”)

on October 9, 2019. Defendants’ current response deadline is October 31, 2019. Counsel for

Defendants contacted counsel for Plaintiff and requested a 30-day extension to respond to the

complaint.

       Plaintiff conferred with counsel for Defendants and agreed to a 30-day extension.

Defendants requested that Plaintiff file this request for extension. Plaintiff therefore submits this

request on behalf of Defendants.
          Case 6:19-cv-00562-ADA Document 6 Filed 10/22/19 Page 2 of 3



       Wherefore, Plaintiff and Defendants respectfully request that the Court grant this motion

and enter an order extending the deadline for Defendant to answer or otherwise respond to the

Complaint to November 29, 2019.



                                                   Respectfully submitted,



Date: October 22, 2019                                    \s\ Henning Schmidt
                                                   Henning Schmidt
                                                   Texas State Bar Number 24060569
                                                   DIMURO GINSBERG, P.C.
                                                   1101 King St., Suite 610
                                                   Alexandria, Virginia 22314
                                                   Phone: (703) 684-4333
                                                   Fax: (703) 548-3181
                                                   Email:HSchmidt@dimuro.com
                                                   Attorney for Plaintiff
                                                   VENKEE COMMUNICATIONS, LLC.


                            CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule CV-7-1(i), the undersigned here by certifies that on October 16,
2019 he conferred by email with counsel for Defendants, Chad Walters, and agreed that Plaintiff
is unopposed to the relief requested herein.

                                                          \s\ Henning Schmidt
                                                          Henning Schmidt




                                               2
          Case 6:19-cv-00562-ADA Document 6 Filed 10/22/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document has been served via email on the following counsel for Defendants at the email
address listed below.

              Chad Walters, Esq.
              Baker Botts L.L.P.
              2001 Ross Avenue, Suite 900
              Dallas, TX 75201
              chad.walters@bakerbotts.com
              T +1.214.953.6511
              F +1.214.661.4511



                                                           \s\ Henning Schmidt
                                                           Henning Schmidt




                                               3
